4




                                     AUSTIN.   ‘TSXAS
pIuoE       DAN-                                                 FAGAN     DIG-N
----                                                                --
                     .~~                         .~

                                    February 10, 1949,".
                 '_                 ._ '~~
             Eoti:C. Land          .'~~~Opinion
                                            No. V-767
             county Attorney
             ml1 county              Re:. The effect of a tax judgment
             &mphis, Texas                upon other prior delinquent
                                           taxes which were not included
                                           in the petition or judgment,
                                          where no.tax ~salehas'been
                                          ~made.
             Dear Mr. Land:
                        We restate the question presented in,your let-
             'ters of December 28, I.948and January 24, 1949; respec-
             tively: Does the,payment of-a,,judgme~nt by the defendant,
             prior to'issuance oforder of sale~or prior to sale when
             order of-sale has been issued; in a‘taxforeclosure; suit
             deprXve the taxing units, parties to'tbe suit, of the
             taxes for subsequent years, delinquent at the date .of
             the judgment, which are not:included in the petition or
             judgment?
                       -The answer isin the negative. A taxpayer has
              the right under Art. 7339 Vi C. S. ~to pay delinquent taxes
              included In a judgmentrendered against him at any time
              before~a salei~-andthereby discharges his liability for
              the delinquent taxes involved in the suit. Such a pay-
              ment not only discharges his liability for-the taxes, but
              extinguishes the lienof the State and County and other
              taxing units, parties to the suit, for said taxes. This
       ~.     is true regardless of whether a receipt is issued by.the
              tax collector showing the payment or not. This, however,
              does not in any manner absolve the taxpayer.from his lia-
              bility for the taxes due for other years not involved in
              t&3 suit.
                           Sec. 10, Art. 7345b, V. C.S., does provide as
              follows:
                        "The purchaser of property sold for taxes
                   in such foreclosure suit shall take title free
                   and clear of .a11 liens and claims for ad valorem
                   taxes against such property_delinquent at the
46
     Hon. C. Land, Page 2 ~(V-767)

          time of judgment in said suit to~any taxing unit
          which wasp a party to said suit, and~which has
          been served,with citation in said suit as re-
          quired by this Act."
               It is apparent, however, that this statutory
     provision doersnot purport to relieve the taxpayer of
     liability for any taxes'lawfully owing by him, but does
     have the effect of vesting title in the~purchaser at
     such tax foreclosure sale, free and clear of all liens
     for ad valorem taxes against suchproperty delinquent
     at the time of judgment in said suit, but has no effect
     where there has been no sale. By paying off a judgment
     before issuance of an order of sale or a sale pursuant
     to the order,'the taxpayer ~does~
                                     nothing more than pay
     his taxes as though no suit had been filed against him.
     His liability for all other taxes current or delinquent.
     remains the same.
                 The taxpayer has the :ri,ghtto pay delinquent
      ~taxes assessed against him and his property for any one
      year 'without'at the ssme time paying other taxes for
      other yearsif he chooses to do 8'0,and 3S entitled to
      have a receipt issued to him by the Tax Collector evi-
     ~~dencing.hispayment. This is the oonclusion expressed
      in opinion V-529, a copy,of which 1s~~herewith.enclosed.


                The payment of delinquent taxescovered
          by a judgment rendered ina tax foreclosure
          suitunder Artitile'7345bbut,paid,~priorto 'the
          isstian&e.of~an,order of sale.or sale.,does not
          operate'.torelieve the taxpayer of liability~
          for any'other ~tties,lawfully,assessed~against
          'his property, tihetherdelinquent or current.


      APPROVRI$                ATTORNEY G~ERA?.:.& T&X&S